Despite the limited grounds for cancellation of a notice of pendency provided in CPLR 6514, where, as here, neither of the judgments demanded in both actions would “affect the title to, or the possession, use or enjoyment of, real property,” the extraordinary provisional remedy of a notice of pendency pursuant to CPLR 6501 is not available and consequently must be cancelled (5303 Realty Corp. v O & Y Equity Corp., 64 NY2d 313, 321-323); nor may it be used as a form of attachment (id. at 324). Concur — Nardelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.